Case 1:20-cv-00216-MSM-PAS Document 406-3 Filed 11/23/20 Page 1 of 6 PageID #: 17546
                                                 Kent County Superior Court

                                                       Case Summary
                                                     Case No. K1-2009-0739C


 YARA CHUM                                                       §                    Location: Kent County Superior
                                                                                                Court
                                                                 §                    Filed on: 12/16/2009



                                                      Case Information

                                                                Offense                    Case Type: Felony - Indictment
Offense                                 Statute        Degree                Filed Date
                                                                Date                      Case Status: 12/06/2010 Closed
Jurisdiction: Warwick Police Department
 1. CONSPIRACY/FELONY                 11-1-6           F        10/28/2009   12/16/2009
     Offense Reports
        Agency: Warwick Police Department
                 99 Veterans Memorial Drive
                 Warwick, RI, 02886
2. FIRST DEGREE ROBBERY                 11-39-1(a)     F        10/28/2009   12/16/2009
     Offense Reports
        Agency: Warwick Police Department
                 99 Veterans Memorial Drive
                 Warwick, RI, 02886
3. FIRST DEGREE ROBBERY                 11-39-1(a)     F        10/28/2009   12/16/2009
     Offense Reports
        Agency: Warwick Police Department
                 99 Veterans Memorial Drive
                 Warwick, RI, 02886
4. BURGLARY                             11-8-1         F        10/28/2009   12/16/2009
     Offense Reports
        Agency: Warwick Police Department
                 99 Veterans Memorial Drive
                 Warwick, RI, 02886
5. CONSPIRACY/FELONY                    11-1-6         F        10/28/2009   12/16/2009
     Offense Reports
        Agency: Warwick Police Department
                 99 Veterans Memorial Drive
                 Warwick, RI, 02886
6. CARRY PISTOL W/O LICENSE             11-47-8(a)     F        10/28/2009   12/16/2009
     Offense Reports
        Agency: Warwick Police Department
                 99 Veterans Memorial Drive
                 Warwick, RI, 02886
7. DISCHARGE FIREARM/VIOL               11-47-         F        10/28/2009   12/16/2009
   CRIME                                3.2(a)
     Offense Reports
        Agency: Warwick Police Department
                 99 Veterans Memorial Drive
                 Warwick, RI, 02886
8. ADW IN DWELLING                      11-5-4         F        10/28/2009   12/16/2009
     Offense Reports
        Agency: Warwick Police Department
                 99 Veterans Memorial Drive
                 Warwick, RI, 02886

Related Cases
K1-2009-0739A (Co-Defendant Case)

                                                           PAGE 1 OF 6                           Printed on 10/19/2020 at 3:08 PM
    Case 1:20-cv-00216-MSM-PAS Document   406-3 Filed 11/23/20 Page 2 of 6 PageID #: 17547
                                  .HQW&RXQW\6XSHULRU&RXUW

                                                             &DVH6XPPDU\
                                                          &DVH1R.&
    .% &R'HIHQGDQW&DVH
    .' &R'HIHQGDQW&DVH
    .( &R'HIHQGDQW&DVH

    6WDWLVWLFDO&ORVXUHV
    'LVSRVHGDW3UH7ULDO

    :DUUDQWV
    6XSHULRU&RXUW:DUUDQW&+80<$5$ -XGLFLDO2IILFHU*DOOR$VVRFLDWH-XVWLFH%HQQHWW5
       30 4XDVKHG
       30 ,VVXHG
     %RQG                     




                                                            3DUW\,QIRUPDWLRQ

    3ODLQWLII     6WDWHRI5KRGH,VODQG

    'HIHQGDQW &+80<$5$
               '2%
               6,'

    $JHQF\        :$5:,&.32/,&('(3$570(17



                                                               'LVSRVLWLRQV

     'LVSRVLWLRQ -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                &2163,5$&<)(/21<
                   3OHDRI1ROR&RQWHQGHUH
     'LVSRVLWLRQ -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                ),567'(*5((52%%(5<
                   'LVPLVVHG$
     'LVSRVLWLRQ -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                ),567'(*5((52%%(5<
                   'LVPLVVHG$
     'LVSRVLWLRQ -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                %85*/$5<
                   3OHDRI1ROR&RQWHQGHUH
     'LVSRVLWLRQ -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                &2163,5$&<)(/21<
                   3OHDRI1ROR&RQWHQGHUH
     'LVSRVLWLRQ -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                &$55<3,672/:2/,&(16(
                   'LVPLVVHG$
     'LVSRVLWLRQ -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                ',6&+$5*(),5($509,2/&5,0(
                   3OHDRI1ROR&RQWHQGHUH
     'LVSRVLWLRQ -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                $':,1':(//,1*
                   'LVPLVVHG$
     6HQWHQFH -XGLFLDO2IILFHU&OLIWRQ$VVRFLDWH-XVWLFH(GZDUG&
                &2163,5$&<)(/21<
                   &ULPLQDO6HQWHQFH
                   &RQGLWLRQ$GXOW
                    6XVSHQGHG-XGJH-8'*(&/,)721<$FWLYH
                                                                3$*(2)                     3ULQWHGRQDW30
Case 1:20-cv-00216-MSM-PAS Document   406-3
                              Kent County     Filed
                                          Superior   11/23/20 Page 3 of 6 PageID #: 17548
                                                   Court

                                                        Case Summary
                                                  Case No. K1-2009-0739C
                 Condition - Adult:
                 1. Probation, Judge: JUDGE CLIFTON counts 1, 4, and 5 concurrent with each other and P2-2009-3192BG, 10Y
                    12/06/2010, Active 12/06/2010
                 Condition - Adult:
                 1. Total Assessments, Judge: JUDGE CLIFTON $1450.00, 12/06/2010, Active 12/06/2010

12/06/2010 Sentence (Judicial Officer: Clifton, Associate Justice Edward C.)
            4. BURGLARY
               Criminal Sentence
               Condition - Adult:
               1. Full Sentence, Judge: JUDGE CLIFTON , 33Y 12/06/2010, Active 12/06/2010
               Condition - Adult:
               1. Term to Serve, Judge: JUDGE CLIFTON retro 1/12/10, 270M 12/06/2010, Active 12/06/2010
               Condition - Adult:
               1. Suspended, Judge: JUDGE CLIFTON , 126M 12/06/2010, Active 12/06/2010
               Condition - Adult:
               1. Probation, Judge: JUDGE CLIFTON , 126M 12/06/2010, Active 12/06/2010
               Condition - Adult:
               1. No Contact with Victim, Judge: JUDGE CLIFTON two filed, 12/06/2010, Active 12/06/2010

12/06/2010 Sentence (Judicial Officer: Clifton, Associate Justice Edward C.)
            5. CONSPIRACY/FELONY
               Criminal Sentence
               Condition - Adult:
               1. Suspended, Judge: JUDGE CLIFTON , 10Y 12/06/2010, Active 12/06/2010
               Condition - Adult:
               1. Probation, Judge: JUDGE CLIFTON , 10Y 12/06/2010, Active 12/06/2010

12/06/2010 Sentence (Judicial Officer: Clifton, Associate Justice Edward C.)
            7. DISCHARGE FIREARM/VIOL CRIME
               Criminal Sentence
               Condition - Adult:
               1. Suspended, Judge: JUDGE CLIFTON , 20Y 12/06/2010, Active 12/06/2010
               Condition - Adult:
               1. Probation, Judge: JUDGE CLIFTON consecutive to counts 1, 4, and 5, 20Y 12/06/2010, Active 12/06/2010
               Condition - Adult:
               1. Assessment Waived, Judge: JUDGE CLIFTON count 7 only, 12/06/2010, Active 12/06/2010




                                                         Case Events

12/16/2009   Indictment Filed
               Party: Plaintiff State of Rhode Island
12/16/2009   Warrant Issued
01/08/2010   Order For Grand Jury Tapes
01/12/2010   Bench Warrant Cancelled
01/12/2010   Arraignment Event
01/12/2010   Defendant Arraigned and Pleads Not Guilty
01/12/2010   Defendant Held Without Bail
01/12/2010   Entry of Appearance
01/12/2010   Notice of Intention
               Party: Plaintiff State of Rhode Island
01/12/2010   Bench Warrant Cancelled
01/14/2010   Motion for Discovery and Inspection
01/20/2010   Receipt for Grand Jury Tapes

                                                          PAGE 3 OF 6                           Printed on 10/19/2020 at 3:08 PM
Case 1:20-cv-00216-MSM-PAS Document   406-3
                              Kent County     Filed
                                          Superior   11/23/20 Page 4 of 6 PageID #: 17549
                                                   Court

                                                        Case Summary
                                                    Case No. K1-2009-0739C
01/22/2010   Objection Filed
               Party: Plaintiff State of Rhode Island
01/22/2010   Response to Defendant's Request for Discovery
               Party: Plaintiff State of Rhode Island
01/22/2010   Objection Filed
               Party: Plaintiff State of Rhode Island
01/22/2010   Objection Filed
               Party: Plaintiff State of Rhode Island
01/22/2010   Request for Discovery and Alibi
               Party: Plaintiff State of Rhode Island
01/25/2010   Response
               Party: Plaintiff State of Rhode Island
01/28/2010   Pending Further Investigation
01/28/2010   Entry of Appearance
               Party: Private Attorney DILIBERO, STEVEN D.
02/23/2010   Defense Attorney on Trial Other Calendar
03/09/2010   Pending Further Investigation
03/25/2010   Answer Filed
               Party: Plaintiff State of Rhode Island
03/30/2010   Completed
03/30/2010   Pending Further Investigation
04/16/2010   Entry of Appearance
               Party: Private Attorney ZARRELLA, MICHAEL J.
04/20/2010   Defense Not Ready
04/20/2010   Motion to Withdraw
               Party: Private Attorney DILIBERO, STEVEN D.
05/04/2010   Pending Further Investigation
05/14/2010   Answer Filed
               Party: Plaintiff State of Rhode Island
05/19/2010   Co-defendant Continued
06/15/2010   Co-defendant Continued
07/08/2010   Case Passed for Trial
07/21/2010   Answer Filed
               Party: Plaintiff State of Rhode Island
07/22/2010   Pending Further Investigation
07/28/2010   Pending Further Investigation
07/29/2010   Pending Further Investigation
08/16/2010   Pending Further Investigation
09/21/2010   Continued For Further Hearing
09/28/2010   Case Passed for Trial
10/13/2010   Pending Further Investigation
10/15/2010   Motion to Compel
               Party: Plaintiff State of Rhode Island
11/10/2010   Defense Attorney on Trial Other Calendar
11/10/2010   Defense Attorney on Trial Other Calendar
11/17/2010   Answer Filed
               Party: Defendant CHUM, YARA
                                                          PAGE 4 OF 6        Printed on 10/19/2020 at 3:08 PM
Case 1:20-cv-00216-MSM-PAS Document   406-3
                              Kent County     Filed
                                          Superior   11/23/20 Page 5 of 6 PageID #: 17550
                                                   Court

                                                         Case Summary
                                                    Case No. K1-2009-0739C
11/17/2010    Pending Further Investigation
11/17/2010    Passed
12/01/2010    Consideration of Disposition
12/01/2010    Answer Filed
                Party: Plaintiff State of Rhode Island
12/01/2010    Motion in Limine
                Party: Plaintiff State of Rhode Island
12/06/2010    Defendant Retracts Not Guilty Plea
12/06/2010    Pre-Sentence Report Waived
12/06/2010    48A Dismissal Filed
                Party: Plaintiff State of Rhode Island
12/06/2010    No Contact Order
12/06/2010    No Contact Order
12/06/2010    Certificate of Judge
12/06/2010    Judgment of Conviction Entered
12/06/2010    Disposed at Pre-Trial
12/07/2010    Charge, Disposition Changes
03/01/2016    Notice of Delinquency
07/14/2016    Delinquency Letter Returned Undeliverable



                                                           Hearings

01/28/2010 Bail Hearing (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Pending Further Investigation
02/23/2010 Bail Hearing (9:30 AM) (Judicial Officer: Gallo, Associate Justice Bennett R.)
                Defense Attorney on Other Calendar
03/09/2010 Bail Hearing (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Pending Further Investigation
03/09/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Occurred
03/30/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Pending Further Investigation
03/30/2010 Bail Hearing (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Completed
04/20/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Defense Not Ready
05/04/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Gallo, Associate Justice Bennett R.)
                Pending Further Investigation
05/19/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Co-Defendant Continued
06/15/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Co-Defendant Continued
07/08/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
                Case Passed for Trial
07/22/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Clifton, Associate Justice Edward C.)
                Pending Further Investigation
07/28/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Procaccini, Associate Justice Daniel A.)
                                                           PAGE 5 OF 6                           Printed on 10/19/2020 at 3:08 PM
Case 1:20-cv-00216-MSM-PAS Document   406-3
                              Kent County     Filed
                                          Superior   11/23/20 Page 6 of 6 PageID #: 17551
                                                   Court

                                                      Case Summary
                                                   Case No. K1-2009-0739C
                   Pending Further Investigation
08/16/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Procaccini, Associate Justice Daniel A.)
                Pending Further Investigation
09/21/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Procaccini, Associate Justice Daniel A.)
                Continued for Further Hearing
09/28/2010 Pre Trial Conference (9:30 AM) (Judicial Officer: Procaccini, Associate Justice Daniel A.)
                Case Passed for Trial
10/13/2010 Trial Calendar Call (9:30 AM) (Judicial Officer: Clifton, Associate Justice Edward C.)
                Pending Further Investigation
11/10/2010 Trial Calendar Call (9:30 AM) (Judicial Officer: Clifton, Associate Justice Edward C.)
                Defense Attorney on Other Calendar
11/10/2010 State's Motion to Compel (9:30 AM) (Judicial Officer: Clifton, Associate Justice Edward C.)
                Defense Attorney on Other Calendar
11/17/2010   Hearing on Motion to Compel (9:30 AM) (Judicial Officer: Clifton, Associate Justice Edward C.)
                 Hearing Passed
11/17/2010   Trial Calendar Call (9:30 AM) (Judicial Officer: Clifton, Associate Justice Edward C.)
                  Pending Further Investigation
12/01/2010   Trial Calendar Call (9:30 AM) (Judicial Officer: Clifton, Associate Justice Edward C.)
                  Consideration of Disposition
12/06/2010 Trial Date Certain (9:30 AM) (Judicial Officer: Clifton, Associate Justice Edward C.)
                Defendant Retracts Plea of Not Guilty



                                                       Bond Settings

01/12/2010   Bond Setting
             Held Without Bail



                                                   Financial Information

              Defendant CHUM, YARA
              Total Financial Assessment                                                                                 1,450.00
              Total Payments and Credits                                                                                     0.00
              Balance Due as of 10/19/2020                                                                              1,450.00
12/07/2010 Transaction Assessment                                                                                       1,450.00




                                                         PAGE 6 OF 6                                  Printed on 10/19/2020 at 3:08 PM
